Citation Nr: 1539945	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-21 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability claimed as due to service-connected residuals of a traumatic brain injury (TBI).

2.  Entitlement to an increased rating for residuals of a TBI, currently rated 40 percent disabling.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to December 1957.

These matters come to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to a disability rating in excess of 10 percent for residuals of a TBI and determined that new and material evidence had not been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability.  A notice of disagreement was filed in June 2010.  In a June 2011 statement of the case, the RO assigned a 40 percent disability rating to residuals of TBI, effective November 9, 2009.  A substantive appeal was received in August 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Acquired psychiatric disability

The Veteran's claimed acquired psychiatric disability stems from a complicated procedural history.  In a December 1960 rating decision, the San Juan, Puerto Rico RO denied service connection for an acquired psychiatric disorder, conversion reaction, and granted entitlement to service connection for residuals of a brain concussion.  The Veteran was notified of this decision and of his appellate rights in December 1960.  Thereafter, the Veteran submitted a notice of disagreement in January 1961.  A personal hearing was conducted in April 196, during which two claims were at issue.  One was whether the Veteran's service-connected brain concussion warranted a compensable rating and the other was entitlement to service connection for an acquired psychiatric disorder.  

In a July 1961 rating action the service-connected disorder was shown as encephalopathy traumatic symptomatic and a 30 percent evaluation was assigned and the conversion reaction was shown as nonservice-connected.  The Veteran filed a VA Form 9 in March 1962 and another hearing was held in April 1962 on both issues.  In an October 1962 decision, the Board considered only the issue of an increased rating for service-connected encephalopathy and remanded the case for further development on that issue.  The Board's final decision, dated in June 1963 made no decision on the issue of service connection for an acquired psychiatric disorder.  Accordingly, that issue remained in appellate status.  In a September 1966 rating action the issues considered were an increase in the service-connected brain disease due to trauma with purely subjective symptoms and service connection for anxiety reaction (previously diagnosed conversion reaction).  Service connection was denied in this rating action and it appears that the Veteran was not notified of the denial.  Then, in a September 1968 rating action, service connection was denied for schizophrenia (previously diagnosed anxiety reaction).  The Veteran was not notified of this denial.  Consequently, these rating actions were not final and could not be finalized in view of the prior pending claim on the same issue that was in appellate status.  

Following a rating decision in May 1992 where the issue was shown as whether new and material evidence had been submitted to reopen the claim, the RO received a statement from the Veteran, dated in June 1992.  The RO characterized this statement as a notice of disagreement and sent the Veteran a statement of the case in October 1992.  The Veteran requested a hearing and was afforded one in October 1992.  The Veteran and C.C.V. testified at this hearing.  The hearing officer issued a decision dated in November 1992 and a supplemental statement of the case was sent to the Veteran in November 1992.  The case was received at the Board in February 1993 and the Board remanded the case for further development in October 1993.  The RO readjudicated the issue of entitlement to service connection for a psychiatric disorder, however, the decision remained adverse to the Veteran.  Thereafter, the case was returned to the Board in April 1995.  

In a July 1995 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder on a direct basis.  In the Introduction, the Board referenced a July 1994 statement from the Veteran in which he attributed his nervous condition to his current service-connected disability.  The Board noted that the RO had not addressed the issue of secondary service connection.  Thus, this matter was referred to the RO for appropriate action.  The RO did not take action based on the Board's referral.  

In November 2004, the Veteran filed a claim of service connection for a nervous condition.  In a May 2005 rating decision, the RO denied entitlement to an increased rating for brain disease due to trauma but did not adjudicate entitlement to service connection for an acquired psychiatric disorder.  

In November 2009, the Veteran filed a claim of service connection for an acquired psychiatric disorder secondary to his service-connected residuals of a TBI.  In a January 2010 letter from the RO to the Veteran, the RO cited to the September 1968 RO decision which denied entitlement to schizophrenia; this despite the fact that the October 1993 Board had previously determined that the Veteran had not received notice of this decision.  In the January 2010 letter, the Veteran was directed to submit new and material evidence in support of his claim.  In the May 2010 rating decision, the RO denied the claim on the basis that no new and material evidence had been received.  

As detailed above, the July 1995 Board specifically denied entitlement to an acquired psychiatric disability on a direct basis but referred the issue on a secondary basis.  The RO, however, did not address the claim on a secondary basis, and in denying the claim in May 2010 cited to a RO September 1968 RO decision which was not issued to the Veteran.  As there is no prior decision addressing secondary service connection, there is no basis for review of this issue under the new and material provisions.

Thus, this matter must be remanded for adjudication by the RO of the merits of the Veteran's claim of service connection for an acquired psychiatric disability on a secondary basis.  The Board has also determined that the Veteran should be afforded a VA examination to assess whether his acquired psychiatric disability is due to or aggravated by his service-connected disability.  

Residuals of a TBI

The Board notes that the Veteran's residuals of a TBI have been rated 10 percent disabling, effective December 1, 1966.  Per the May 2010 rating decision, the RO denied entitlement to a disability rating in excess of 10 percent.  Per the June 2011 Statement of the Case, the RO determined that "the evaluation of mild traumatic brain injury is continued as 40 percent disabling."  The RO later stated that the 40 percent disability rating was made effective November 9, 2009, and that the 40 percent disability rating was "continued."  The letter attached to the Statement of the Case did not explain that a higher rating had been assigned and there is no other correspondence to the Veteran which notified him of the increased rating.  There is no decision made prior to the June 2011 Statement of the Case which assigned a higher rating.  Subsequent to the May 2010 rating decision, no Rating Decision Codesheet has been issued reflecting the 40 percent rating.  Notwithstanding this, January 2011 VA correspondence reflects that the Veteran is receiving $123.00 in compensation, and February 2012 VA correspondence reflects that the Veteran is receiving $127.00 in compensation.  Thus, it is not clear that the Veteran is receiving appropriate compensation based on his 40 percent rating, effective November 9, 2009.  The RO should ensure that proper notice is issued to the Veteran regarding the 40 percent rating and effective date, and the RO should ensure that the Veteran receives the appropriate compensation.  
	
38 C.F.R. § 4.124a, Diagnostic Code 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

The most recent VA examination was conducted in March 2010 and the VA examiner conducted a review of the claims folder in May 2011.  The examiner opined that the Veteran had mild cognitive impairment identified as most likely due to age-related changes.  In light of the fact that the examination was conducted over 5 years ago and the Veteran's assertions that a higher rating is warranted, he should be afforded a new VA examination to assess the severity of his residuals of a TBI.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).  Such examination should also address his ability to maintain gainful employment due to his service-connected disability.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter in compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations, to include advising the Veteran of the evidence necessary to substantiate his service connection claim, as well as what evidence he is to provide, what evidence VA will attempt to obtain, and the evidence necessary to support a disability rating and effective date, in accordance with Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Send the Veteran proper notice informing him that a 40 percent disability rating has been assigned to residuals of a TBI, effective November 9, 2009, and ensure that the he has been compensated at a 40 percent compensation rate, effective November 9, 2009.  

3.  Schedule the Veteran for a VA examination with a psychiatrist or psychologist to assess the etiology of his acquired psychiatric disability.  The VBMS and Virtual VA folders should be reviewed in conjunction with the examination.  

After reviewing the records, the examiner should provide the following opinions: 

a)  Please state whether the Veteran's acquired psychiatric disability is at least as likely as not (50 percent or greater probability) caused by service-connected traumatic brain injury.  

b)  Please state whether an acquired psychiatric disability has at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by service-connected traumatic brain injury? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The Veteran should be scheduled for a VA examination with a physician with appropriate expertise to determine the current severity of his residuals of traumatic brain injury.  The Virtual folder must be made available to the examiner and reviewed in conjunction with the examination.  Any medically indicated special tests, should be accomplished if medically feasible.  The examiner should provide specific opinions addressing the degree to which his traumatic brain injury is manifested by facets of cognitive impairment, including memory; attention; concentration; executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and, consciousness.

With regard to the Veteran's headaches, the examiner should indicate the frequency of any characteristic prostrating attacks, and whether he has prolonged attacks productive of severe economic inadaptability.

The examiner should also describe how the Veteran's residuals of a TBI has affected his functioning from November 9, 2009.  The examiner should describe the types of limitations he would experience as a result of his residuals of a TBI which would prevent him from working in a job with the same physical requirements as his past work in maintenance in a factory.  

Consider all pertinent evidence of record, including lay statements, and provide a rationale for any opinion.  

5.  If the service connection and increased rating issues are not granted in full, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an applicable opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




